Title: To Thomas Jefferson from John Garland Jefferson, 6 June 1793
From: Jefferson, John Garland
To: Jefferson, Thomas



Dear Sir
Goochland June 6. 1793.

I have this moment received your favor of May 19. I was induced before the reception to take up a few goods of Mesrs’ Shelton & Harris. Their desires that I shoud deal with them, their offers to furnish little sums of cash, for necessaries which require cash, Mr. Sheltons conduct on his disappointment, with respect to the money due for a quarters board, the difficulty of getting to Charlottesville, an expectation that my  proposition woud meet with your approbation, from a supposition that it woud be as easy for you to pay here, as there, all conspired to make me take this immature step. But it is taken and cant be revoked! I am sorry for it. I will add to what I have already said, that I had taken up a few things before I heard from you. Of course I then expected to have had the cash, and to have been at liberty to furnish myself where I pleased. I hope my dear Sir, you will pardon the step I have taken, which tho contrary to your wishes, was actuated by the purest intention. And if it is the intention which makes a man guilty, I shall stand acquitted by you. To your candour, and known friendship, I submit with confidence my conduct. I lost in the course of last spring at least a month for the want of books. This to a man in my situation is a loss of importance. I have prevailed on Mr. William Pope to lend me a horse and chair to go in person for them. I expect to sit off to morrow. I will send your letter to Colo. Bell, and apologize to him for not takeing the credit you there gave me. I am my dear Sir, with the most grateful esteem, Your most obliged servant.

Jno G: Jefferson


June 19. Since I wrote the above I have been to Monticello. At the time I wrote it, I expected to have sent it to the office directly. I have received some of the books I wanted. Others are not there. It is to be lamented that those who borrow books, think so little of returning them.

